Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

  DEBORAH LITZ,

                 Plaintiff,
                                                CASE NO: 0:19-CV-61899-RAR
  v.

  ENHANCED RECOVERY COMPANY,
  LLC, d/b/a ERC,

                 Defendant.
                                        /

                        DEFENDANT’S MOTION TO DISMISS COMPLAINT,
                          AND SUPPORTING MEMORANDUM OF LAW

         Defendant Enhanced Recovery Company, LLC (“ERC”), by and through its undersigned

  counsel and pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure hereby files this

  Motion to Dismiss Plaintiff Deborah Litz’s (“Plaintiff”) Complaint, and as grounds therefor

  states as follows:

         1.      Ms. Litz filed a three-count complaint against ERC, concerning a letter ERC sent

  her seeking to collect an overdue AT&T account. Compl. (DE 1).

         2.      Specifically, Ms. Litz claims that ERC’s letter violated federal laws concerning

  debt collection because she claims it did not adequately inform her of what ERC would do if she

  requested verification of her account and that it made misrepresentations concerning the effect of

  accepting an offer to pay less than what she owed on the subject account.

         3.      These claims, however, fail upon a reading of the letter, attached as an exhibit to

  her complaint, which shows ERC tracked the language of the statute in making the disclosures

  the statute requires and, further, that the letter contains no representation of the effect of paying

  less than the amount owed, other than a savings to the consumer.
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 2 of 16



          4.      The third claim, violation of a Florida statute based on violation of the federal

  ones, also fails. Not only is there no underlying violation of federal law on which she can

  premise this claim, but the legal theory that it would constitute a violation of Florida law has

  been repeatedly rejected in this District.

          5.      Accordingly, ERC seeks dismissal of the entirety of Ms. Litz’s complaint, with

  prejudice.

          WHEREFORE, Defendant, Enhanced Recovery Company, LLC, respectfully requests

  that this Court enter judgment against Ms. Litz and in its favor, dismissing the claims, with

  prejudice, awarding ERC its costs and attorneys’ fees, and awarding such further relief as the

  Court deems necessary.

                                     MEMORANDUM OF LAW

     I.        Introduction

               a. Issues before the Court

          Ms. Litz has filed a three-count complaint against Enhanced Recovery Company, LLC

  (“ERC”), alleging that ERC violated provisions of the Fair Debt Collection Practices Act (the

  “Federal Act”) and the Florida Consumer Collection Practices Act (the “Florida Act”). Her

  complaint presents two issues for this Court to resolve:

          1.      Under section 1692g of the Federal Act, a collector is required to disclose certain

  consumer rights, including that if the consumer submits a written request within thirty days, the

  collector will send the consumer “verification of the debt or a copy of a judgment against the

  consumer[.]” ERC’s letter notified that, upon receipt of such request, ERC would send the

  consumer “verification of the debt or a copy of any judgment that may be of record against [the

  consumer].” Did ERC effectively communicate the rights under section 1692g?



                                                   2
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 3 of 16



         2.      Ms. Litz claims ERC misrepresented the effect of accepting a settlement offer vis

  a vis fully paying the account. ERC’s letter offered to resolve the subject account for less than

  the full balance and presented discounted options to resolve the account without any

  representations concerning the effect of paying less than owed to resolve the account. Did ERC

  misrepresent the effect of accepting a discounted payment option?

         Finally, Ms. Litz asks the Court to impose liability under the Florida Act against ERC

  because of the alleged violations of the Federal Act. This final claim is flawed not only because

  the underlying claims fail, as a matter of law, but because the Florida Act does not support such a

  tag along claim. Accordingly, Ms. Litz’s complaint against ERC should be dismissed, with

  prejudice, for failure to state a claim for which relief may be granted.

              b. Legal Standard

         A complaint is subject to dismissal under Federal Rule of Civil Procedure 12(b)(6) if it

  does not contain more than mere labels or conclusory statements as to its claim; a formulaic

  recitation of the elements of the pled cause of action is insufficient. Bell Atlantic Corp. v.

  Twombly, 550 U.S. 544, 555 (2007). Courts must not assume the validity of legal conclusions

  and such conclusions must be supported by factual allegations. Miljkovic v. Shafritz & Dinkin

  P.A., 791 F.3d 1291, 1297 (11th Cir. 2015). That is, legal conclusions may only provide the

  framework of the complaint; they must be supported by well-pleaded factual allegations. Iqbal,

  556 U.S. at 679.

         The Court may properly consider the complaint’s exhibits as part of the complaint for

  purposes of a Rule 12 motion. Miljkovic, 791 F.3d at 1297 n.4; Fed. R. Civ. P. 10(c).

  Accordingly, when ruling on the motion to dismiss, the Court may not consider allegations in the

  complaint conflicting with the attached exhibits.



                                                    3
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 4 of 16



           The question of whether a collector has failed to present disclosures required under

  section 1692g of the Federal Act is a question of law for the Court and can be dismissed on the

  pleadings. Leonard v. Zwicker & Assocs., P.C., 713 Fed. App’x 879, 883-84 (11th Cir. 2017)

  (affirming dismissal of section 1692g claim). Likewise, a Court can resolve the question of

  whether the plaintiff alleges facts sufficient to state a claim under section 1692e, including

  whether the content of an exhibit is deceptive, on the pleadings. Miljkovic, 791 F.3d at 1307

  (affirming dismissal of claims under section 1692e, with prejudice, for failure to state a claim).

     II.      ERC’s letter presents the required section 1692g disclosures and uses the
              statute’s language to do so.

           In the first count of the complaint, Ms. Litz claims that ERC failed to apprise her of her

  rights as required under section 1692g of the Federal Act. But the language Ms. Litz challenges

  is included in the statute itself—in the very provision requiring ERC to make the disclosure.

  Under the standards employed in this Circuit, Ms. Litz’s claims under section 1692g fail as a

  matter of law.

           Section 1692g(a) of the Federal Act provides in its entirety:

           Within five days after the initial communication with a consumer in connection
           with the collection of any debt, a debt collector shall, unless the following
           information is contained in the initial communication or the consumer has paid
           the debt, send the consumer a written notice containing—

           (1) the amount of the debt;

           (2) the name of the creditor to whom the debt is owed;

           (3) a statement that unless the consumer, within thirty days after receipt of the
               notice, disputes the validity of the debt, or any portion thereof, the debt will be
               assumed to be valid by the debt collector;

           (4) a statement that if the consumer notifies the debt collector in writing within
               the thirty-day period that the debt, or any portion thereof, is disputed, the debt
               collector will obtain verification of the debt or a copy of a judgment against



                                                     4
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 5 of 16



               the consumer and a copy of such verification or judgment will be mailed to
               the consumer by the debt collector; and

          (5) a statement that, upon the consumer’s written request within the thirty-day
              period, the debt collector will provide the consumer with the name and
              address of the original creditor, if different from the current creditor.

  15 U.S.C. § 1692g(a) (2018).1

          “To satisfy § 1692g(a), the debt collector’s notice must state the required information

  clearly enough that the recipient is likely to understand it.” Leonard, 713 Fed. App’x at 882.

  Letters comply with section 1692g(a) of the Federal Act when they provide its disclosures with

  language that tracks the statute. Valle v. First Nat. Collection Bureau, Inc., 252 F. Supp. 3d

  1332, 1336-37 (S.D. Fla. 2017); Pimental v. Nationwide Credit, Inc., No. 17-20226-

  WILLIAMS/TORRES, 2017 WL 5633310, at *5 (S.D. Fla. Nov. 13, 2017). In Valle, the

  consumer—represented by the same counsel as Ms. Litz here—claimed a letter including “an

  almost verbatim recitation of the information required by § 1692g(a)(3)-(5)” violated section

  1692g of the Federal Act. Valle 252 F. Supp. 3d at 1336. The complaint asserted that quoting the

  statutory language does not adequately inform of consumer rights. Id.

          District Judge Scola granted judgment on the pleadings for the collector on this claim. Id.

  at 1337. After noting that the consumer did not specify how use of the statutory language

  violated section 1692g, and rejecting her cited cases as inapposite, the court reasoned:

          Courts have found that collection letters that track the language required by §
          1692g do not violate the [Federal Act.] See, e.g., Shorty v. Capital Once Bank, 90
          F. Supp.2d 1330, 1332-33 (D.N.M. 2000) (granting the defendant’s motion for
          judgment on the pleadings in part because a debt validation notice “follows the
          language of § 1692g.”); Aronson v. Comm. Fin. Servs., Inc., 1997 WL 1038818,
          *3 (W.D. Pa. Dec. 22, 1997) (granting summary judgment in favor of the
          defendant in part because the collection letters “properly track the language
          required by 15 U.S.C. § 1692g.”).

  1
   In her complaint, Ms. Litz claims that ERC’s letter violates subsection b, which prohibits overshadowing the rights
  disclosed as required under subsection (a). Compl. (DE 1) at ¶ 32. The factual allegations, however, only claim that
  ERC failed to provide the disclosures under subsection (a). Id. at ¶¶ 25-32.

                                                           5
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 6 of 16




  Id.

         Six months later, District Judge Williams followed suit, dismissing a claim brought by

  the same attorneys under section 1692g for failure to state a claim where the claim challenged

  language tracking the statute. Pimental, 2017 WL 5633310, at *5. Judge Williams, citing to

  much of the same case law as Judge Scola, reasoned that “[c]ourts that have considered whether

  quoting the statutory language sufficiently complies with the [Federal Act] have held that ‘the

  faithful copying of the statute gives the consumer the notice Congress intended the consumer to

  receive.’ ” Id. (quoting Nasca v. G.C. Servs. Ltd. P’ship, No. 01-cv-1012 (DLC), 2002 WL

  31040647, at *7 (S.D.N.Y. Sept. 12, 2002)).

         Ms. Litz claims here that ERC’s letter violated section 1692g, and consequentially

  section 1692e, based on the conclusion that if there is no judgment entered against the consumer,

  then ERC need not take any action in response to a consumer’s written request for validation.

  Compl. (DE 1) at ¶ 30-31. This claim fails as a matter of law because ERC’s letter accurately

  apprises Ms. Litz of her rights and does so using the language provided in section 1692g itself.

         Here, ERC’s letter tracks the language from the section 1692g disclosures, changing the

  language largely to remove the third person. ERC’s letter and the statute provide, respectively:

  ERC letter:
  If you notify our office below in writing within the thirty-day period that the debt, or any portion
  thereof is disputed, we will obtain verification of the debt or a copy of any judgment that may be
  of record against you. We will mail the verification or copy of the judgment to you.

  15 U.S.C. § 1692g(a)(4):
  if the consumer notifies the debt collector in writing within the thirty-day period that the debt, or
  any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy of
  a judgment against the consumer and a copy of such verification or judgment will be mailed to
  the consumer by the debt collector

  Compl. (DE 1-3) at Exh. 1; 15 U.S.C. § 1692g(a)(4) (2018).



                                                    6
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 7 of 16



         A review of the statutory disclosure language and ERC’s letter shows that ERC hewed

  close to the statute’s language in presenting the required disclosures. With respect to the

  judgment language, which Ms. Litz challenges in her complaint, ERC changed “a copy of a

  judgment against [you]” to “a copy of any judgment that may be of record against you.”

         It is not clear from the complaint how Ms. Litz claims ERC’s letter represents a material

  departure from the statute’s language to violate the requirement to present the disclosure. But the

  slight alterations from the statute to ERC’s letter would not make it less likely that a consumer

  would request verification of his or her debt or know how to make such a request.

         To the extent Ms. Litz argues ERC should have unilaterally edited the statutory

  disclosure if there is no judgement against the consumer, courts have long rejected this argument.

  See Moore v. Ingram & Assocs., Inc., 805 F. Supp. 7, 9 (D.S.C. 1992); In re Barr, 54 B.R. 922

  (D. Or. 1985); Blackwell v. Prof’l Bus Sers. of Ga., Inc., 526 F. Supp. 535, 539 (N.D. Ga. 1981)).

  In Moore, Barr, and Blackwell, the consumers challenged the collector including the alternative

  that it would send the consumer a copy of the judgment when the collector knew it was not

  collecting a debt that had been reduced to judgment. Each of these courts rejected that argument,

  finding that the collector’s use of the statutory language did not violate the Federal Act even

  though one of the alternatives listed in the notice was not applicable. Moore, 805 F. Supp. at 9;

  In re Barr, 54 B.R. at 926; Blackwell, 526 F. Supp. at 539. The Moore court reasoned:

         Even the least sophisticated consumer understands that the word “or” means that
         one of two alternatives will be taken. Moore seeks this court to find that “or” is
         misleading unless both of the alternatives apply to every situation. The court
         cannot make such a finding.

  Moore 805 F. Supp. at 9.

         The Seventh Circuit Court of Appeals echoed this reasoning in Jang, in which it held that

  a collection notice tracking the statutory language was not misleading under the Federal Act.


                                                  7
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 8 of 16



  Jang v. A.M. Miller & Assocs., 122 F.3d 480, 484 (7th Cir. 1997). In Jang, the collector sent the

  required disclosures, but when it received a request for verification chose to discontinue

  collection rather than provide verification or a judgment—an option the Federal Act permits. Id.;

  see 15 U.S.C. § 1692g(b). The Seventh Circuit reasoned:

         When a debt collector provides the language required by the statute, and only the
         language required by the statute, we hold that a collection letter cannot be false,
         misleading or deceptive merely because the collection agency always chooses one
         statutorily allowed path (ceasing all collection activity) over the other (providing
         debt verification).

  Id.

         Finally, to the extent Ms. Litz bases her claim on speculation that ERC would have

  violated the law had she sought verification, this cannot state a claim under the Federal Act. If

  Ms. Litz had sought verification, section 1692g(b) would have required ERC to cease collection

  activity until it provided Ms. Litz with verification of the debt or a copy of the judgment. 15

  U.S.C. § 1692g(b). That is, if ERC had skirted its statutory obligations by providing a judgment

  unrelated to her account or else continued collection based on there being no relevant judgment,

  Ms. Litz would then have a viable claim against ERC under section 1692g(b). But Ms. Litz

  cannot state a claim based on what ERC might have done, had she requested verification,

  especially since she has not alleged any facts to suggest ERC would have taken this tack.

         ERC’s letter clearly discloses to the consumer the rights stated under section 1692g of the

  Federal Act. With respect to section 1692g(a)(4), ERC notified the recipient that, upon receipt of

  a written request for verification, it would obtain and send to the consumer verification of the

  account or a copy of a judgment if one is of record against the consumer. The statute, and thus

  the letter, does not suggest ERC can ignore the request if there is no judgment against the

  consumer—just as it does not suggest that ERC can ignore the request if it cannot obtain



                                                  8
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 9 of 16



  verification of the account (i.e., if the account cannot be verified). As such, Count I of the

  complaint should be dismissed, with prejudice.

     III.      There is nothing misleading about the letter’s offer to accept less than what is
               owed to satisfy the subject account.

            Count II of the Complaint asserts a claim under section 1692e of the Federal Act for

  claiming that ERC’s letter offers a settlement offer to the consumer but fails to detail all of the

  consequences of accepting such an offer. This claim fails because ERC’s letter presents an offer

  to settle the subject account and does not purport to advise the consumer about any effects of

  accepting such offer, nor was it required to do so.

            Section 1692e of the Federal Act generally prohibits making false and misleading

  communications concerning an account. 15 U.S.C. § 1692e (2018). Its subsection (10) amplifies

  this general prohibition, and prohibits, “[t]he use of any false representation or deceptive means

  to collect or attempt to collect any debt or to obtain information concerning a consumer.” 15

  U.S.C. § 1692e(10) (2018).

            A collector is not required to inform a consumer of all ramifications of accepting an offer

  to pay less than what is owed to resolve an account. Altman v. J.C. Christensen & Assocs., Inc.,

  786 F.3d 191, 194-95 (2d Cir. 2015). In Altman, the consumer received a letter that stated in part,

  “we have been authorized to negotiate GENEROUS SETTLEMENT TERMS on this account . . .

  1. Settle your account now for a lump-sum payment of $3,155.43. That is a savings of 48% on

  your outstanding account balance.” Id. at 193 (emphasis in original). The consumer sued under

  section 1692e of the Federal Act, claiming the collector should have disclosed that savings on the

  account would be offset by possible tax consequences, and the collector should have disclosed

  this fact. Id. at 194. The Second Circuit affirmed dismissal of the consumer’s claim on the

  pleadings, reasoning that the letter only stated the savings was on the outstanding balance and


                                                     9
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 10 of 16



  any potential tax consequences would not affect the savings on the outstanding balance. Id. The

  Altman court further found that the consumer’s reading of the letter was objectively

  unreasonable, as a matter of law, and accordingly, could not be the basis for a viable Federal Act

  suit under the least sophisticated consumer standard. Id. See also Schaefer v. ARM Receivable

  Mgmt., Inc., No. at *5 (D. Mass. July 19, 2011) (“requiring, as a matter of law, debt collectors to

  inform a debtor of such a potential collateral consequence of settling a pre-existing debt seems

  far afield from even the broad mandate of [the Federal Act] to protect debtors from abusive debt

  collection practices”).

         A letter that offers a settlement offer does not imply that accepting the settlement offer

  will have the same effect as paying the account in full. Valle, 252 F. Supp. 3d at 1341. In Valle,

  also discussed in Part II above, the consumer claimed a letter providing a “discounted offer” to

  accept 20% of the balance of an account, wrongfully claimed that paying the settlement would

  have the same effect as paying the full amount of the account. Id. District Judge Scola rejected

  this claim, finding:

         The letter makes no representation that acceptance of the discounted offer would
         have the “same net result as paying the full amount of the debt,” nor has the
         [consumer] pointed to any statutory requirement or case law requiring that a debt
         collector disclose the tax or credit consequences of settling a debt for less than the
         full amount The mere fact that the letter describes the offer being extended by the
         [collector] does not constitute a false representation or a deceptive means of
         collecting a debt.

  Id. As a result, Judge Scola granted judgment on the pleadings for the collector on this claim.

         ERC’s letter plainly states, “We are authorized to resolve your account for less than the

  full balance by offering discounted options.” Compl. (DE 1-3) at Exh. 1. Ms. Litz claims that

  ERC mischaracterizes the effect of accepting a settlement offer, specifically that a collection

  account reported as settled rather than paid in full could be a more negative factor on a



                                                  10
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 11 of 16



  consumer’s credit report. But like the consumers in Altman and Valle, Ms. Litz bases her claim

  on something not included in ERC’s letter. There is nothing in ERC’s letter that makes any

  representation concerning such a collateral consequence of settling Ms. Litz’s pre-existing

  obligation. Rather ERC’s letter merely presented Ms. Litz with options to pay less than the full

  amount to resolve her AT&T account that ERC was seeking to collect. The only representation

  was that ERC, on behalf of AT&T, would accept less than what she owed to resolve the account.

         To accept Ms. Litz’s claim, that a collector must detail all potential collateral

  consequences of accepting a settlement offer, ignoring its conflict with case law, would

  effectively end the practice of making settlement offers to a consumer. If, as Ms. Litz asserts, a

  collector is required to detail any collateral consequence to accepting (or declining) a settlement

  offer, the result would be overlong, complicated letters that are more likely to confuse than

  clarify. See e.g., Knight v. Midland Credit Mgmt. Inc., No. 17-3118, 2019 WL 1516941, at *5-10

  (E.D. Pa. Apr. 5, 2019) (holding that letter’s attempt to explain difference in reporting for

  accepting a settlement would confuse the least sophisticated consumer); Foster v. Allianceone

  Receivables Mgmt., Inc., No. 15-cv-11108, 2016 WL 1719824, at *2 (N.D. Ill. Apr. 28, 2016)

  (finding claim for confusion stated on letter stating “[p]lease be advised that any settlement

  which waives $600.00 or more in principal of a debt may be reported to the Internal Revenue

  Service by our client.”); Landes v. Cavalry Portfolio Servs., LLC, 774 F. Supp. 2d 800, 806 (E.D.

  Va. 2011) (“tasking Cavalry with interpreting the complex provisions of the federal tax code and

  then applying its interpretations to the varying circumstances of individual consumers like

  Landes would constitute the unauthorized — and potentially criminal — practice of law.”).

         This cannot be the result compelled by the Federal Act. See Evory v. RJM Acquisitions

  Funding LLC, 505 F.3d 769, 775 (7th Cir. 2007) (“There is nothing improper about making a



                                                  11
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 12 of 16



  settlement offer.”); Lewis v. ACB Bus. Servs., Inc., 1355 F.3d 389, 399 (6th Cir. 1998) (“simply

  offering to discount a debt to encourage a consumer to pay promptly is in no way a deceptive . . .

  debt collection practice.”).

           Ms. Litz’s claim that ERC misrepresented that accepting a settlement of the subject

  account will have the same effect as fully paying the account is not based on the actual language

  in ERC’s letter. The letter, attached as an exhibit to the complaint, merely states that ERC is

  offering discounted options to resolve the account, just as in Valle. And, as in Valle, this claim

  fails and should be dismissed with prejudice.

     IV.      The claims under the Florida Act fail because the underlying Federal Act claims
              fail and the legal theory is unsound.

           Finally, Count III of the complaint alleges a claim under the Florida Act for ERC

  asserting the existence of a legal right that it knows not to exist. Compl. (DE 1) at ¶ 40-43. Ms.

  Litz does not introduce any new facts to support this claim but merely claims that if ERC

  violated section 1692g off the Federal Act, then it was not permitted to collect on the account. As

  discussed in Parts II and III above, the premise of this argument fails, as ERC’s letter did not

  violate the Federal Act. Additionally, this claim fails because, even if ERC had violated the

  Federal Act, which it did not, this standing alone would not violate the Florida Act.

           The Florida Act, like the Federal Act, prohibits collectors from certain acts in collecting

  on a consumer accounts. See § 559.72, FLA. STAT. (2018). Section 559.72(9), Florida Statutes,

  on which Ms. Litz bases her claim, provides:

           In collecting consumer debts, no person shall:
                                                    ***
           (9) Claim, attempt, or threaten to enforce a debt when such person knows that the
           debt is not legitimate, or assert the existence of some other legal right when such
           person knows that the right does not exist.




                                                   12
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 13 of 16



  § 559.72(9), Fla. Stat. (2018). Ms. Litz does not claim that ERC violated the first clause of the

  subsection, only that its sending of a letter that did not present the full disclosure required under

  section 1692g retroactively rescinded its authority to collect the account. Compl. (DE 1) at ¶ 42.

  This argument is faulty for at least three reasons.

          First, as discussed in Part II above, ERC’s letter did comply with 1692g’s requirements.

  The letter plainly discloses the statutory information and uses the statute’s own language to do

  so. Thus, it complied with section 1692g. But even if it did not so comply, the Florida Act does

  not impose strict liability on this claim. Rather subsection 9 only prohibits asserting rights

  known not to exist. § 559.72(9), Fla. Stat. See also Pollock v. Bay Area Credit Serv., LLC, No.

  08-61101-Civ, 2009 WL 2475167, at *9 (S.D. Fla. Aug. 13, 2009) (“it must be shown that a

  legal right that did not exist was asserted and that the person had actual knowledge that the right

  did not exist”). Accordingly, not only would the letter have to be defective under section 1692g,

  which it was not, but ERC also would have to know that fact and that such defect would vitiate

  its authority to collect the account, which it would not.

          Second, section 1692g gives collectors five days from the initial communication to

  provide its disclosures. See also 15 U.S.C. § 1692g(a); Compl. (DE 1) at ¶¶ 27, 29. As ERC’s

  letter is alleged to be the initial communication, Compl. (DE 1) at ¶ 29, the violation of section

  1692g would not have occurred until after five days elapsed from sending the subject letter.

  Accordingly, even if Ms. Litz’s legal theory were correct, ERC would not have been stripped of

  its authority at the time that it sent the subject letter.

          Finally, Ms. Litz’s legal theory is not correct; courts consistently reject the argument that

  a violation of the Federal Act, standing alone, constitutes a violation of section 559.72(9). See

  e.g., Mesa v. Pa. Higher Educ. Assistance, No. 16-24566-Civ-WILLIAMS/TORRES, 2017 WL



                                                      13
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 14 of 16



  8812736, at *10 (S.D. Fla. Dec. 13, 2017), R & R adopted Dkt. 217 (Mar. 13, 2018) (slip. op.);

  Read v. MFP, Inc., 88 So. 3d 1151, 1155 (Fla. 2d DCA 2012); Beeders v. Gulf Coast Collection

  Bureau, Inc., No 8:09-cv-458-EAK-AEP, 2010 WL 2696404, at *6 (M.D. Fla. July 6, 2010). The

  Mesa court dismissed claims against a defendant under subsection 9 because the consumer did

  not allege that the debt pursued was illegitimate or that the defendant acted in pursuit of a non-

  existent legal right. Mesa, 2017 WL 8812736, at *10. Judge Torres continued,

         And if [the plaintiff’s] argument is somehow premised on the assertion that [the
         collector] failed to comply with the provisions of the [Federal Act], courts have
         found that argument to be unpersuasive because if that [were] true then “any and
         all violations of any provision of the [Federal Act] would constitute a violation of
         section 559.72(9) as a matter of law, which is clearly not the case.”

  Id.

         Likewise, District Judge Williams rejected this same theory when Ms. Litz’s counsel

  presented it in Pimental. Pimental, 2017 WL 5633310, at *5. Judge Williams reasoned that the

  consumer:

         provides no authority to support her proposition that violations of the [Federal Act]
         negate the right to collect a debt and nothing in the [Federal Act], or the [Florida
         Act], negates the right to collect a debt because of a violation of the statute.

  Id.

         Like the consumers in Mesa, Read, and Pimental, Ms. Litz has not alleged that ERC

  asserted the existence of any right to her. All it did was seek to collect on her account. Further, as

  those courts found, even if ERC had violated some other provision of the Florida or Federal

  Acts, it would not follow that it knowingly asserted the existence of a right it knew not to exist in

  seeking to collect. Accordingly, even if Ms. Litz had stated a claim in Count I under the Federal

  Act, which she did not, Count III of the complaint would still be due to be dismissed.




                                                   14
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 15 of 16



      V.       Conclusion

           ERC sent Ms. Litz a letter, in which it used statutory language to provide consumer

  disclosures, and offered Ms. Litz an opportunity to pay less than the amount she owed on the

  subject account. Rather than take advantage of this savings opportunity, Ms. Litz filed a lawsuit

  against ERC, asserting three claims that have all been rejected by courts sitting in this District

  when argued by the same counsel as represents Ms. Litz here.2 Ms. Litz’s claims are not

  meritorious and run contrary to the very policies of the Federal and Florida Acts. Accordingly,

  the complaint should be dismissed, with prejudice.



                                                      SMITH, GAMBRELL & RUSSELL, LLP

                                                      /s/ Richard D. Rivera
                                                      Scott S. Gallagher
                                                      Florida Bar No. 0371970
                                                      Email: ssgallagher@sgrlaw.com
                                                      Richard D. Rivera
                                                      Florida Bar No. 108251
                                                      Email: rrivera@sgrlaw.com
                                                      Nicole Kalkines
                                                      Florida Bar No. 1003293
                                                      Email: nkalkines@sgrlaw.com
                                                      50 North Laura St, Suite 2600
                                                      Jacksonville, FL 32202
                                                      (904) 598-6111
                                                      (904) 598-6211 fax
                                                      Attorneys for Defendant




  2
   Notably, her counsel also filed two other cases on the same date, concerning similar letters as ERC’s letter here
  and asserting the same claims. See Porras v. Enhanced Recovery Co. LLC, No. 0:19-cv-61898-RKA, Dkt. 1 (S.D.
  Fla. July 28, 2019); Litz v. Enhanced Recovery Co., LLC, No. 0:19-cv-61899-RAR, Dkt. 1 (S.D. Fla. July 28, 2019);
  McKenzie v. Enhanced Recovery Co., LLC, No. 0:19-cv-61900-WPD, Dkt. 1 (S.D. Fla. July 28, 2019).

                                                         15
Case 0:19-cv-61899-RAR Document 4 Entered on FLSD Docket 08/22/2019 Page 16 of 16




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 22, 2019, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to

  the following:

  Jibrael S. Hindi, Esq.
  Thomas J. Patti, Esq.
  The Law Offices of Jibrael S. Hindi
  110 SE 5th Street, Suite 1744
  Fort Lauderdale, FL 33301

  Attorneys for Plaintiff

                                                            /s/ Richard D. Rivera
                                                                    Attorney




                                                16
